DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019, 10/22/2019 and 10/15/2020 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 1/4/2021”. Applicant’s amendments of claims 1 and 12 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-20 are pending wherein claims 1 and 12 are independent.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a topography assist layer disposed on that completely covers the second landing pad in the alignment region, and that does not cover the first landing pad, the topography assist layer having an uppermost surface that is at a different level than an uppermost surface of the cap relative to the substrate” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-11 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2017/0084819 A1 to Lu et al. in Figs 2 and in paragraphs [0071-0076], substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Specifically, the prior art reference of Lu in both interpretations does not disclose the abovementioned limitation of the topography assist layer not covering the device pad and completely covering the landing pad in the alignment region. 
With respect to claim 12, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a topography assist layer disposed on that completely covers the second landing pad in the alignment region, and that does not cover the first landing pad, the topography assist layer having an uppermost surface that is at a different level than an uppermost surface of the cap relative to the substrate” as recited in claim 1 in combination with the remaining features.
Dependent claims 13-20 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2017/0084819 A1 to Lu et al. in Figs 2 and in paragraphs [0071-0076], substantially teaches the limitations of the claim 12, with the exception of the limitations described in the preceding paragraph. Specifically, the prior art reference of Lu in both interpretations does not disclose the abovementioned limitation of the topography assist layer not covering the device pad and completely covering the landing pad in the alignment region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/           Primary Examiner, Art Unit 2811